406 U.S. 340 (1972)
ATLANTIC COAST LINE RAILROAD CO.
v.
ERIE LACKAWANNA RAILROAD CO. ET AL.
No. 71-107.
Supreme Court of United States.
Argued April 17-18, 1972.
Decided May 15, 1972.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Devereux Milburn argued the cause for petitioner. With him on the briefs were Louis L. Stanton, Jr., Jerome L. Getz, and Frank G. Kurka.
E. Barrett Prettyman, Jr., argued the cause for respondents. With him on the brief for respondent Erie Lackawanna Railroad Co. were Timothy J. Bloomfield and Lloyd W. Roberson.
PER CURIAM.
We granted certiorari to review the judgment of the Court of Appeals for the Second Circuit, 442 F.2d 694 (1971), affirming the judgment of the District Court for the Southern District of New York, 315 F. Supp. 357 (1970). 404 U.S. 909 (1971). We agree that in this noncollision admiralty case the District Court properly dismissed petitioner's third-party complaint for contribution against respondent Erie on the authority of Halcyon Lines v. Haenn Ship Corp., 342 U.S. 282 (1952). The judgment of the Court of Appeals is therefore
Affirmed.
MR. JUSTICE POWELL took no part in the consideration or decision of this case.